PER CURIAM.
The wife here appeals the trial court’s final judgment of dissolution after a final hearing at which neither the wife nor her attorney appeared, despite adequate notice.
She appeals not only the disposition of the case which we affirm, but also the court’s refusal to grant an oral continuance, first requested through opposing counsel only four days before the final hearing set three months earlier.
Much of the argument in the briefs is not substantiated by the record, but so far as we can determine the wife’s attorney just did not do his job. There is no justifiable excuse in the record, or in the briefs for his failure to attend the hearing. In any case, under the Rules of Civil Procedure, all requests for continuances “shall be in writing” [Rule 1.460(b)],
The final judgment of dissolution is affirmed.
LETTS, MOORE and HERSEY, JJ., concur.